Citation Nr: 0412853	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that denied 
service connection for hearing loss. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist; the duty to obtain medical opinion(s) where 
necessary; and it also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The veteran asserts that he has current hearing loss as a 
result of acoustic trauma in service.  A review of the record 
reveals that his military occupational specialty was that of 
a combat demolition specialist.  He has also indicated that 
he was exposed to very loud noises after service, while 
working as a machinist.  

In February 2003, the veteran underwent a VA examination for 
the purpose of determining the nature and etiology of any 
hearing loss.  Following audiometric testing, it was 
determined that the veteran had hearing loss which was worse 
in the right ear as compared to the left.  (It is noted that 
related audiometric studies are not on file.)  The examiner 
also indicated that she was unable to reconcile the etiology 
of the veteran's hearing loss and recommended that the 
veteran undergo further testing.  The Board agrees.  This 
case must be remanded to afford the veteran a more 
comprehensive VA examination, to include audiometric testing, 
that takes into account a review of the entire claims folder.  
In addition, any outstanding, relevant records should be 
obtained. 

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any hearing loss.  
After securing the necessary release(s), 
where necessary, the RO should obtain 
copies of those records, and have them 
associated with the claims file.  In 
particular, attempts should be made to 
obtain audiometric studies completed in 
conjunction with a  February 2003 VA 
audiological examination.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA audiological examination to determine 
the nature and etiology of any hearing 
loss.  It is of high importance that the 
veteran's entire claims file, to include 
the service medical records, be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies, necessary to conduct a proper 
audiological examination, are to be 
performed.  All medical findings are to 
be reported in detail.  Following an 
examination of the veteran and a review 
of the record, the examiner is to offer a 
medical opinion, accompanied by a 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's claimed hearing loss is related 
to service to include acoustic trauma in 
service.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for a 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


